Citation Nr: 0703021	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-27 307	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for dementia of the 
Alzheimer's type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied service connection for 
dementia of the Alzheimer's type.  The veteran's disagreement 
with that decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his dementia is related to in-
service head injuries, which he states included blows to the 
head during boxing matches in service and being beaten with a 
baseball bat to the head.  He states that this occurred when 
he was a platoon sergeant assigned to a problem unit at Camp 
Pendleton.  He states that he uncovered and reported a drug 
ring within the unit and subsequently was accosted and beaten 
by a group of men with a baseball bat and was hospitalized on 
base.  The veteran reports that after that he was deployed to 
Okinawa and saw a neurologist at the base hospital for severe 
headaches, insomnia, dizziness, and depression.  The veteran 
believes that his service records subsequent to this incident 
would reveal that he began to have issues with belligerence 
and combativeness and these problems would be documented in 
his fitness reports starting at this period in his career.  
He indicates that because of the severity of his condition he 
cannot recall any dates, names, unit numbers, or other such 
pertinent information.  The veteran believes the assault 
would have occurred before November 21, 1985, because that is 
the date of a service medical record showing treatment or 
insomnia, severe headaches, and a major depressive disorder.  

The RO has certified that it has been unable to obtain 
complete service medical records for the veteran, 
specifically medical records for his service from March 1976 
to September 1982.  The RO has stated that in response to its 
request for service medical records for the veteran, the 
National Personnel Records Center (NPRC) provided micro-
fiche, which does not contain records from March 1976 to 
September 1982.  The RO also stated that it had learned that 
when the veteran's congressman requested service medical 
records from NPRC, he had been told that the medical records 
had been loaned to VA.  

The Board has reviewed the paper copies of the micro-fiche 
provided by NPRC and finds no chronological service medical 
records for the period from March 1976 to September 1982.  
The record does include the November 1985 medical record to 
which the veteran has referred, and review of that record 
leads the Board to believe that service medical records for 
the veteran's service subsequent to September 1982 are not 
complete and further action should be taken to attempt to 
obtain them.  

Service medical records that are currently in the claims file 
show the veteran was seen as an outpatient in November 1985 
and at that time was crying and stated that he could not 
function and that the simplest decisions caused him 
confusion.  He stated that he felt well when he was 
discharged from the psychiatry unit but now could not eat or 
sleep and said his head felt as if it was going to explode.  
The physician noted that the veteran was known to the 
psychiatry service and was presently on Elavil for major 
depression.  The physician recommended that the veteran have 
follow up with the psychiatric service and noted that the 
veteran had recently had counseling.  The physician arranged 
for the veteran to see a physician at the Camp Lejeune Naval 
Hospital the following day.  Although the record shows an 
entry by the physician to whom the veteran was referred, that 
physician said that the veteran was to return three days 
later for a group psychotherapy appointment and for a 
separate appointment to see him.  The claims file does not 
include the follow-up mental health clinic visits, nor does 
it include any record of earlier visits to a mental health 
clinic.  As those records, which are presumably mental health 
clinic records, may have been filed separately from the 
veteran's chronological medical records and could be 
pertinent to the veteran's claim, action should be taken to 
obtain them.  

From his statements, the veteran has essentially requested 
that VA assist him in obtaining his service personnel 
records, including fitness reports and performance evaluation 
reports.  The Board notes that in the chronological service 
medical records dated in November 1985, the veteran's 
treating physician stated that he had spoken with the 
lieutenant colonel who was executive officer of the second 
Marine regiment about a possible job change for the veteran 
to a less stressful environment and said that the executive 
officer agreed.  In view of the foregoing, the Board aggress 
that the veteran's service personnel records could be 
pertinent to his claim and that action should be taken to 
obtain them.  

If additional records are obtained and indicate that the 
veteran received a head injury from being hit by a bat or 
indicate that he participated in boxing, or if any records 
obtained show behavior changes, including, but not limited 
to, belligerence and combativeness, action should be take to 
have those records, along with all medical evidence of 
record, reviewed by an appropriate specialist, such as a 
neuropsychologist, and provide an opinion as to whether it is 
at least as likely as not that the veteran's dementia had its 
onset in service or is causally related to any incident in 
service, including any head trauma such as being hit in the 
head with a bat or blows to the head during boxing.  

For completeness, as related to VA's duty to notify and 
assist the veteran, the veteran should be requested to submit 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Take action to obtain additional 
service medical records for the veteran 
to including, but not limited to, 
complete mental health clinic records.  
These should include, but not be limited 
to, mental health clinic records from 
treatment the veteran received as an 
outpatient at the mental health clinic at 
the United States Naval Hospital, Camp 
Lejeune, North Carolina, in 1985, most 
likely from approximately September 1985 
to December 1985.  All action to obtain 
the requested records should be 
documented fully in the veteran's claims 
file.  

2.  Obtain and associate with the claims 
file the veteran's complete service 
personnel records including fitness 
reports, performance evaluation reports, 
and records pertaining to any 
disciplinary actions.  All action to 
obtain the requested records should be 
documented fully in the veteran's claims 
file.  

3.  Contact the veteran and request that 
he submit any evidence in his possession 
that pertains to his claim for service 
connection for dementia.  See 38 C.F.R. 
§ 3.159(b)(1).  

4.  If additional records are obtained 
and indicate that the veteran received a 
head injury from being hit by a bat or 
indicate that he participated in boxing, 
or if any records obtained show behavior 
changes, including, but not limited to, 
belligerence and combativeness, arrange 
for an appropriate medical specialist, 
such as a neuropsychologist, to review 
those records, along with all medical 
evidence of record.  Request that 
individual to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's dementia had its onset 
in service or is causally related to any 
incident in service, including any head 
trauma such as being hit in the head with 
a bat or blows to the head during boxing.  

The specialist's report should include a 
complete rationale for all opinions 
expressed and that the claims file was 
reviewed should be noted in the report.  

5.  Then after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
dementia of the Alzheimer's type.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the claim should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


